 

10

1]

12

13

14

15

16

17

18

20

2]

22

23

 

 

Case 2:19-cv-01307-MJP Document 4-1 Filed 08/20/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

IN RE: THE GUARDIANSHIP OF

OMANA THANKAMMA,
CASE NO. 2:19-cv-01307-MJP
JAYAKRISHNAN K. NAIR,
RAJAKUMARI SUSHEELKUMAR ORDER DENYING APPLICATION
’ TO PROCEED IN FORMA
Plaintiffs PAUPERIS

 

Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
United States Magistrate Judge, any objections or responses to that, and the remaining record,
the Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation.

(2) Plaintiff Jayakrishnan K. Nair’s IFP application (Dkt. 1) is DENIED.

(3) Plaintiff shall pay the required filing fee to the Clerk of the Court within thirty
(30) days of the date of this Order.

~h
DATED this (* day of phember, 2019,

   

United Stats District Judge

ORDER DENYING APPLICATION TO
PROCEED IN FORMA PAUPERIS - 1

 

 
